RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206
    ELECTRONIC CITATION: 2000 FED App. 0091P (6th Cir.)
                File Name: 00a0091p.06


UNITED STATES COURT OF APPEALS
              FOR THE SIXTH CIRCUIT
                _________________


                                  ;
                                   
 LATANA SLAYTON,
                                   
          Plaintiff-Appellee,
                                   
                                   
                                      No. 98-4528
           v.
                                   
                                    >
 OHIO DEPARTMENT OF                
                                   
         Defendant-Appellant. 
 YOUTH SERVICES,

                                   
                                 1
      Appeal from the United States District Court
       for the Northern District of Ohio at Akron.
   No. 97-01742—David D. Dowd, Jr., District Judge.
               Argued: January 28, 1900
           Decided and Filed: March 14, 2000
  Before: JONES, NORRIS, and SILER, Circuit Judges.
                  _________________
                       COUNSEL
ARGUED:        Noelle T. Tsevdos, OFFICE OF THE
ATTORNEY GENERAL EMPLOYMENT LAW SECTION,
Columbus, Ohio, for Appellant. Edward L. Gilbert, Akron,
Ohio, for Appellee. ON BRIEF: Noelle T. Tsevdos, Joseph
D. Rubino, OFFICE OF THE ATTORNEY GENERAL


                            1
2    Slayton v.Ohio Dep’t of Youth Servs.        No. 98-4528      No. 98-4528       Slayton v.Ohio Dep’t of Youth Servs.       15

EMPLOYMENT LAW SECTION, Columbus, Ohio, for                       York City Hous. Auth., 890 F.2d 569, 579 (2d Cir. 1989)
Appellant. Edward L. Gilbert, Akron, Ohio, for Appellee.          (holding that a hostile environment deprived victim of “a fair
                                                                  and equal opportunity . . . to succeed at her position”).
                    _________________                             Indeed, given Slayton’s work environment, the district court
                                                                  found that she was “programmed for failure.” J.A. at 110.
                        OPINION                                   Without evidence that Slayton’s reinstatement would unduly
                    _________________                             displace an innocent third party or result in unnecessary
                                                                  hostility, we cannot conclude that the district court abused its
  NATHANIEL R. JONES, Circuit Judge. Plaintiff-Appellee           discretion in ordering reinstatement.
Latana Slayton sued Defendant-Appellant Ohio Department
of Youth Services (“DYS”), asserting that it violated her right                                 III.
to be free from gender discrimination under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000(e) (West 1999).          Because we do not find error in any of the district court’s
Slayton claimed inter alia that DYS maintained a sexually         holdings, we AFFIRM its judgment.
hostile work environment and that it terminated her because
of her gender. After trial, the jury returned a $125,000
judgment for Slayton on the hostile environment claim, but
ruled in DYS’ favor on the gender discrimination claim. DYS
then moved for a new trial, or, in the alternative, remittitur.
The district court denied these motions, and DYS now
appeals. We agree with the district court’s judgment and
AFFIRM it in all respects.
                              I.
  On December 26, 1995, DYS hired Slayton to work as a
juvenile corrections officer at the Indian River School
(“IRS”), a maximum security institution for young, male
lawbreakers. IRS housed young people who had committed
a wide range of serious felony offenses, including homicide.
Slayton was aware of the environment in which she would be
working, and accepted the job with full knowledge that it
entailed continuous interaction with criminal offenders.
   Slayton’s position required that she complete a
probationary period before graduating to regular status. In
early January 1996, Slayton began a several week training
period in which she learned various IRS procedures, including
its directives on the limited use of physical force against
inmates. After this training period, Slayton was assigned to
the “E-Unit.” Because of Slayton’s limited seniority,
14    Slayton v.Ohio Dep’t of Youth Servs.         No. 98-4528      No. 98-4528       Slayton v.Ohio Dep’t of Youth Servs.        3

adduced evidence), DYS has not demonstrated that the award          however, she was often re-assigned to other units. When on
and underlying facts are so incongruous to shock the                E-unit, Slayton worked alongside Corry Appline, a male
conscience, fall outside the bounds supportable by proof, or        fellow corrections officer. Initially, Slayton had a “working
suggest mistake. Accordingly, we hold that the district court       relationship” with Appline. However, in late February and
did not abuse its discretion in denying DYS’ remittitur             early March, Slayton’s professional relationship with Appline
motion.                                                             degenerated. Slayton contended that Appline began “horse
                                                                    playing” and “wrestling around” with the inmates. Appline
                               E.                                   supplied the inmates with snacks, magazines, and sexually-
                                                                    explicit CDs. Slayton further testified that Appline began
   Finally, DYS challenges the district court’s grant of            playing, often for the duration of an entire shift, lewd music
Slayton’s reinstatement motion. We review the reinstatement         that featured lyrics including “f**k the bi**h” and “me and
grant for an abuse of discretion. See Hudson v. Reno, 130           my bi**h.”
F.3d 1193, 1202 (6th Cir. 1997). It is well-established that
reinstatement is an appropriate equitable remedy for Title VII        Additionally, Appline played music videotapes for the
violations. Id. Indeed, reinstatement is “the presumptively         inmates. In Slayton’s view, these videos depicted an array of
favored equitable remedy.”           Roush v. KFC Nat’l.            sexually provocative conduct, including risque “grinding” and
Management Co., 10 F.3d 392, 398 (6th Cir. 1993).                   simulated erotic acts. Moreover, Appline often led the
However, this presumption may be negated where                      inmates in performing dances to the videos. During these
reinstatement requires the displacement of an uninvolved            dances, performed in front of both Slayton and the inmates,
third party, where hostility would result, or where the plaintiff   Appline touched his “private parts,” his head, his chest, and
has found other work. See id.; see also Hudson, 130 F.3d at         “in between his leg[s].” J.A. at 229. Slayton testified that she
1202. Additionally, reinstatement may be inappropriate when         approached Appline more than twenty times about his
an employer is genuinely dissatisfied with a plaintiff’s actual     behavior, and that he merely replied “too bad.” Slayton
job performance. See Hudson, 130 F.3d at 1202; McKnight             further asserted that, sometime in March 1996, she reported
v. General Motors Corp., 973 F.2d 1366, 1370 (7th Cir.              this behavior to her immediate supervisor, Rose Davidson.
1992).
                                                                       Slayton also alleged that Appline’s inappropriate conduct
  DYS argues that because the jury ruled against Slayton on         extended to other areas as well. She asserted that he
her gender discrimination claim – thereby finding that she          encouraged the youth to drop their towels when she was on
was not terminated because of gender – the district court           shower duty. While she does not contend that he directly
improperly granted reinstatement. However, the jury                 instigated such activity, she does state that Appline joked with
explicitly found in an interrogatory that the hostile               the kids about this behavior. According to Slayton, Appline
environment adversely affected Slayton’s job performance.           laughed even more boisterously when inmates dropped their
Additionally, a hostile environment finding necessarily             towels while their penises were erect. Along these same
recognizes that “sufficiently abusive harassment adversely          lines, Slayton also alleged that, on one occasion, Appline
affects a ‘term, condition, or privilege’ of employment.”           intentionally sent her to check on an inmate who he knew was
Yeary v. Goodwill Industries-Knoxville, Inc., 107 F.3d 443,         masturbating. Slayton believes that Appline intentionally sent
445 (6th Cir. 1997). Thus, reinstatement is an appropriate          her to find the inmate in that activity because Appline was
remedy when a hostile environment prevented an employee             already laughing in her direction by the time she exited the
from adequately performing her job. See Carrero v. New              inmate’s cell. Finally, on another occasion, Slayton contends
4     Slayton v.Ohio Dep’t of Youth Servs.         No. 98-4528      No. 98-4528       Slayton v.Ohio Dep’t of Youth Servs.      13

that in response to an inmate’s question as to why Slayton          court should reduce a jury’s verdict only when the judgment
was so mean, Appline responded, “maybe she’s on her                 “clearly exceeds” the maximum amount of compensatory
period[;] I don’t know what her problem is.” J.A. at 249.           damages a jury could reasonably award. Id. at 156 (citation
                                                                    omitted). Thus, we may reduce a jury award only if it is 1)
  In Slayton’s eyes, the inmates became increasingly hostile        beyond the range supportable by proof, (2) so excessive as to
towards her because of Appline’s conduct. The inmates               shock the conscience, or 3) the result of a mistake. Id.
began referring to Slayton in a variety of derogatory terms,        Moreover, the excessiveness of a verdict is primarily a
including “ho ass b**ch” and “skinny[] chicken head.”               “matter . . . for the trial court which has had the benefit of
Indeed, Slayton contended that Appline directly undermined          hearing the testimony and of observing the demeanor of the
her ability to perform her job by informing the inmates:            witnesses.” Wilmington v. J.I. Case Co., 793 F.2d 909, 922
“[D]on’t worry about that b**ch; she’s not going to be here         (8th Cir. 1986).
that much longer; she’s going to be fired.” J.A. at 243.
                                                                      DYS relies heavily on this court’s recent unpublished
   After her futile attempts to seek redress from supervisor        opinion in Barna v. City of Cleveland, No. 96-3971, 1998 WL
Davidson, Slayton contends that she spoke with a number of          939884 (6th Cir. Dec. 22, 1998) (unpublished opinion). In
other INS supervisors, including Kirk Braithwaite, the unit         Barna, the jury awarded the plaintiff $125,000 after she was
administrator, and Linda Bess, the contemporaneous                  subjected to behavior by a supervisor who asked her to
superintendent of IRS. Slayton testified that she began             perform oral sex, bragged about his sexual prowess, made
informing Braithwaite of this behavior in March 1996, and           lewd gestures, called her a “white b**ch,” and stated that the
that he stated that he would “check into” Appline’s behavior.       plaintiff did not “know what it’s like unless [she had] a black
While Braithwaite could not recall meeting with Slayton in          man.” Id. at *1-*2. This Court found the award excessive,
March, his notes indicated that by May 1996, he was aware of        noting that “[w]ithout persuasive proof that the plaintiff
Slayton’s concerns with Appline’s behavior. Despite                 suffered from serious and long lasting symptoms, an award of
Slayton’s direct entreaties, Braithwaite did not promptly           $125,000 is disproportionate to the harm actually suffered by
report Appline’s conduct to anyone or further investigate           the plaintiff during her three weeks of employment.” Id. at
Slayton’s claims. Slayton’s contacts with Bess met a similar        *5.
fate, as Bess merely stated that she would “look into” the
situation.                                                            Barna, however, is inapposite because the Court expressly
                                                                    premised its holding on the short, three-week duration of the
  On March 15, 1996, around the same time that Appline’s            harassment. The record here shows Slayton experienced
conduct intensified, Slayton allegedly slapped an inmate who        continuous harassment from Appline for almost fourth
shouted profanities at her. The DYS inspector’s office              months. These aforementioned incidents, occurring on an
conducted an investigation and issued a report on May 17,           almost daily basis, included incessant references to Slayton as
1996. The report found that Slayton had unnecessarily used          a “bi*ch,” continuous playing of sexually explicit music and
physical force, that she had altered her description of the         videos, and intentionally sending Slayton to observe a
incident several times, and that she acted negligently in failing   masturbating inmate. Even if one might consider the award
to adequately subdue the inmate. The report recommended             generous, see Koster v. Trans World Airlines, Inc., 181 F.3d
24, 34 (1st Cir. 1999) (holding that remittitur is not
                                                                    appropriate because the award is “extremely generous,” but is
                                                                    only allowed when the award is “grossly disproportionate” to
12   Slayton v.Ohio Dep’t of Youth Servs.        No. 98-4528      No. 98-4528           Slayton v.Ohio Dep’t of Youth Servs.                  5

Robinson, nobly turning the other cheek and remaining             that DYS take “appropriate administrative action” in response
unaffected in the face of constant degradation.” See Torres v.    to this incident.1
Pisano, 116 F.3d 625, 631-32 (2d Cir. 1997). With these
principles in mind, we look to the following factors to guide       On June 20, 1996, DYS terminated Slayton on the
this determination: the frequency of the discriminatory           purported basis that she inappropriately used physical force
conduct; its severity; whether it is physically threatening,      during the March 15 incident. Slayton responded by filing an
humiliating, or a mere offensive utterance; and whether it        administrative complaint with DYS, alleging that she had
unreasonably interferes with an employee's work                   been sexually harassed throughout her employment. When
performance. Morris v. Oldham County Fiscal Court, No.            those efforts failed to bear fruit, Slayton filed her Title VII
98-6117, 2000 WL 38449, at *4 (6th Cir. Jan. 20, 2000).           complaint in federal court. Slayton alleged inter alia that
                                                                  DYS fired her because of her gender and that it maintained a
  We cannot conclude that the district court erred in denying     hostile work environment. The district court granted DYS
DYS’ directed verdict motions. Slayton testified, and the jury    partial summary judgment on a claim not raised on appeal,
may have believed, that Appline continuously called her a         but denied summary judgment on Slayton’s discrimination
“b**ch,” continuously played sexually explicit rap music and      and hostile environment claims. During trial, DYS moved for
videos, intentionally sent her to check on an inmate who was      directed verdicts at the close of each side’s case, asserting that
masturbating, contended that her menstrual cycle was the          Slayton’s allegations supported neither a discrimination nor
cause of her problems, and consistently told inmates that they    hostile environment finding. The district court denied these
did not need to worry about her as she was a “bi**h” who          motions, and the jury returned a $125,000 verdict for Slayton
would be fired soon. Slayton further testified that this          on her hostile work environment claim, but ruled in DYS’
conduct began in early March 1996 and continued for four          favor on her gender discrimination claim.
months until her June 20 termination. Moreover, DYS
personnel were well aware of Appline’s conduct, but                  DYS then moved for a new trial, or remittitur in the
nevertheless failed to take any action. Because of the severity   alternative, contending principally that the district court
and duration of this activity, we conclude that the jury could    improperly allowed lay opinion testimony, and that it should
have reasonably found that Slayton experienced a work             not be liable under Title VII when a hostile work environment
environment that a reasonable woman would find hostile. See       is created by inmate conduct. Slayton simultaneously moved
Yates v. Avco Corp., 819 F.2d 630, 636-37 (6th Cir. 1987);        for reinstatement to her position at IRS. The district court
see also Pisano, 116 F.3d at 631-32 (holding that plaintiff’s     denied a new trial and remittitur, and granted Slayton’s
claims that supervisor continuously referred to her in sexually   motion for reinstatement. In granting reinstatement, the
derogatory terms raised jury issue on hostile environment         district court noted that although the jury found that DYS had
claim). Accordingly, the district court did not err in denying    not terminated Slayton on the basis of gender, it nevertheless
the directed verdict motions.                                     found – in an interrogatory – that the sexually hostile
                                                                  environment adversely affected her performance. On appeal,
                              D.                                  DYS challenges the district court’s denial of its directed
                                                                  verdict motions, the denial of its new trial motion, and the
  DYS additionally asserts that the district court erred in
denying its motion for remittitur. We review the denial of
remittitur for an abuse of discretion. See Bickel v. Korean Air       1
                                                                        The district court noted that it “listened carefully to the testimony of
Lines Co., 96 F.3d 151, 156 (6th Cir. 1996). The district         the investigating officer and was unimpressed with the conduct and
                                                                  fairness of that investigation.” J.A. at 110.
6      Slayton v.Ohio Dep’t of Youth Servs.         No. 98-4528      No. 98-4528       Slayton v.Ohio Dep’t of Youth Servs.       11

denial of remittitur. DYS also appeals the grant of Slayton’s        inmates”). Indeed, where, as here, prison personnel
reinstatement motion                                                 intentionally manipulate non-agents in ways that create a
                                                                     discriminatory environment, and prison supervisors fail to
                               II.                                   take steps to remedy known discrimination, the resulting
                                                                     discrimination is properly attributable to the prison.
                               A.
                                                                                                   C.
   The denial of a new trial motion “should be reversed only
on the showing of an abuse of discretion.” Cathey v. Johns-            DYS also appeals the denials of its directed verdict
Manville Sales Corp., 776 F.2d 1565, 1573 (6th Cir. 1985);           motions, contending that Slayton’s allegations fail to establish
see also United States v. Fullerton, 187 F.3d 587, 592 (6th          an objective hostile working environment under Title VII.
Cir. 1999). DYS contends that the district court improperly          We review de novo the district court’s denial of a directed
allowed Braithwaite and Bess to offer lay opinion testimony          verdict. See Snyder v. Ag Trucking, Inc., 57 F.3d 484, 490
on whether Appline’s conduct violated its internal sexual            (6th Cir. 1995). A directed verdict should be granted only if
harassment policy. DYS cites a portion of Braithwaite’s              “there is either a complete absence of proof on the issues or
testimony where he was questioned on a letter he wrote               no controverted issues of fact upon which reasonable persons
concerning “possible sexual harassment” against Slayton.             could differ.” Aparicio v. Norfolk & W. Ry. Co., 84 F.3d 803,
Additionally, DYS contends that the district court itself            806-07 (6th Cir. 1996) (citation omitted).
elicited improper lay testimony from Bess. Slayton’s counsel
asked Bess, “if indeed Mr. Appline had brought in CDs that              A plaintiff establishes a hostile work environment “[w]hen
refer to women as bi**hes and f*ck the bit**es, words to that        the workplace is permeated with discriminatory intimidation,
effect, did you feel or do you feel that’s a violation of the        ridicule, and insult that is sufficiently severe or pervasive to
sexual harassment policy?” J.A. at 366. Bess stated that             alter the conditions of the victim’s employment and create an
such conduct is “a violation of rules” and “offensive.”              abusive working environment.” Williams v. General Motors
                                                                     Corp., 187 F.3d 553, 560 (6th Cir. 1999). A complainant
   Bess then stated that DYS would employ a third party to           must establish that the working environment is both
investigate the claims. At that point, the district court asked      subjectively and objectively hostile to satisfy this
Bess to presume that the allegations had been established, and       requirement. Id. at 560-61.
to consider whether an investigator would be necessary. After
Bess twice reiterated the presumption that the court wanted            To establish an objectively hostile environment, one must
her to draw, the court emphasized:                                   establish that a “reasonable person in the plaintiff’s position,
                                                                     considering all the circumstances” would find the
    Well, it’s been determined now. Hypothesize that the             environment hostile. Oncale v. Sundowner Offshore Services,
    plaintiff’s testimony is true. In your view does that            Inc., 118 S. Ct. 998, 1003 (1998) (citation and internal
    constitute under the terms of your policy, the state’s           quotation omitted). Accordingly, “‘simple teasing,’ offhand
    policy, does that constitute sexual harassment in the            comments, and isolated incidents (unless extremely serious)
    workplace?                                                       will not amount to discriminatory changes in the ‘terms and
                                                                     conditions of employment.’” Faragher, 118 S. Ct. 2275, 2283
J.A. at 368. Bess replied, “[a]ccording to our policy, yes; it       (1998) (internal citation omitted). While a plaintiff must
would be.” Id. After the district court’s exchange with Bess,        make a substantial showing to establish a hostile
it instructed the jury that its “instructions [were] coming,” that   environment, “[h]arassed employees do not have to be Jackie
10   Slayton v.Ohio Dep’t of Youth Servs.         No. 98-4528      No. 98-4528        Slayton v.Ohio Dep’t of Youth Servs.          7

inmates – people who have been deemed unsuited to live in          it should not prematurely evaluate the evidence, and that even
normal society.”).                                                 if the jury concluded that “an action constitutes quote sexual
                                                                   harassment [, it] does not necessarily mean that the plaintiff
  However, this general rule against prison liability for          wins.” J.A. at 368-369. DYS contends that the above
inmate conduct does not apply when the institution fails to        exchange, including the Braithwaite testimony, “irreparably
take appropriate steps to remedy or prevent illegal inmate         damaged” its ability to defend itself against Slayton’s suit.
behavior. See Waymire v. Harris County, Tex., 86 F.3d 424,         Specifically, DYS avers that this purported lay opinion
428-29 (5th Cir. 1996) (holding that because prison took           testimony embraced a primary issue to be decided by the jury,
prompt remedial action, jailer did not establish a hostile         and that the court’s questioning of Bess constituted
environment where a fellow jailer circulated a sexually            impermissible vouching for the credibility of Slayton’s
offensive inmate drawing); Powell, 37 F. Supp. 2d at 1017            claims.
(holding that prisons may be liable for sexual harassment
where they fail to take “proper preventive and remedial steps        We are not convinced by DYS’ claims. First, the district
with regard to inmate behavior”); Hicks v. Alabama, 45             court clearly did not vouch for the credibility of Slayton’s
F.Supp.2d 921, 933 (S.D. Ala. 1998) (holding that a prison         claims. The court merely, and explicitly, asked Bess to
was not liable under Title VII for hostile work environment        “hypothesize” that Slayton’s allegations were true and to offer
when inmates engaged in sexually-explicit behavior, no             her conclusion on whether that conduct constituted “sexual
prison employees engaged in harassment, and no other               harassment” under department policy. By stating “what if it’s
remedial avenues were available). Similarly, no authority          established . . .” and “hypothesize,” the district court patently
suggests that there is an absolute bar to Title VII liability      asked Bess to respond to a hypothetical, and certainly was not
when prison personnel encourage or instigate illegal inmate        vouching for the verity of Slayton’s claims. Further, the
behavior. Cf. L.W. v. Grubbs, 974 F.2d 119, 122 (9th Cir.          district court’s instruction re-emphasized that the jury should
1992) (holding that where prison “independently created the        not draw any premature inferences.
opportunity for and facilitated” an inmate’s assault of a prison
employee, it was subject to § 1983 liability).                        DYS’ evidentiary claim on the admission of Bess’ and
                                                                   Braithwaite’s testimony on “sexual harassment” under
   In this case, we initially note that Slayton did not merely     department policy presents a closer question. Courts should
allege that inmate conduct created a hostile environment. The      generally exclude inquiries that ask non-expert witnesses to
record principally supports a finding that Appline himself,        pontificate upon legal questions. Torres v. County of
with the tacit approval of the prison, engaged in conduct that     Oakland, 758 F.2d 147, 151 (6th Cir. 1985); see Mitroff v.
created a hostile environment. The record shows that Appline       Xomox Corp., 797 F.2d 271, 276 (6th Cir. 1986) (holding, in
continuously played misogynistic rap music, referred               ADEA action, that lay testimony was improper when witness
derogatorily to Slayton’s menstrual cycle, repeatedly called       testified that defendants were engaged in a “pattern of [age]
her a “bi**h,” displayed sexually-explicit music videos, and       discrimination”). Indeed the Mitroff court noted that while
performed erotic dances in plain view. Moreover, while             lay opinion testimony embracing an ultimate issue is
inmate conduct is involved in a number of Slayton’s other          specifically allowed by Fed.R.Evid. 704, it “seldom will be
allegations of harassment, it is clear that Appline encouraged,    the case when a lay opinion on an ultimate issue will meet the
endorsed, and even instigated the inmates’ harassing conduct.      test of being helpful to the trier of fact since the jury’s opinion
Cf. Hicks, 45 F. Supp. 2d at 932 (in holding for prison, noting      is as good as the witness’ and the witness turns into little
that “[t]he offensive behavior is alleged only to be that of the   more than an ‘oath helper.’” Mitroff, 797 F.2d at 276.
8     Slayton v.Ohio Dep’t of Youth Servs.         No. 98-4528      No. 98-4528        Slayton v.Ohio Dep’t of Youth Servs.         9

   This case is distinct from the Torres/Mitroff line of cases      before assessing the credibility of Slayton’s claims. Thus, to
because, here, the internal policy clearly formed the predicate     the extent this testimony might have improperly confused the
of both Bess’ and Braithwaite’s testimony. The pertinent            jury, the district court’s instructions cured any potential
portions of Bess’ testimony deal exclusively with her opinions      prejudice.
on the applicability of internal policy to Appline’s conduct.
At no point did the district court or counsel refer to Title VII       Moreover, Bess’ and Braithwaite’s brief testimony on this
liability or standards during this questioning. Braithwaite’s       issue was not so prejudicial as to warrant a new trial. A
letter clearly and expressly addressed internal DYS policy,         “[r]eversal based on improper admission of evidence is
and even when Bess assented to the district court’s query on        appropriate only when the admission interfere[s] with
whether Appline’s conduct, if true, would have violated DYS         substantial justice.” Morganroth & Morganroth v. DeLorean,
policy, she replied: “[a]ccording to our policy. . . it would       123 F.3d 374, 382 (6th Cir. 1997). See Fed.R.Evid. 103(a).
be.” J.A. at 368 (emphasis added). Thus, the testimony did          Both Bess’ testimony and Braithwaite’s letter were extremely
not, in fact, embrace an ultimate issue.                            brief evidentiary elements in the three-day trial, and Slayton
                                                                    introduced wide-ranging evidence that DYS allowed Appline
   There remains, however, a question on the extent to which        to create a hostile work environment. Even if arguendo the
the jury might have been confused concerning the interplay of       district court improperly admitted lay opinion testimony, DYS
liability under internal policy and Title VII. Even when lay        has not shown that it was prejudiced.
opinion testimony does not technically implicate ultimate
legal issues, a district court may properly exclude testimony                                      B.
if “terms used by the witness have a separate, distinct and
specialized meaning in the law different from that present in          DYS also argues that it cannot be held liable for a hostile
the vernacular.” United States v. Sheffey, 57 F.3d 1419, 1426       work environment created by prison inmates. Although there
(6th Cir. 1995). In this regard, we have concluded that a           is scant appellate case law on this question, it is beyond doubt
district court abuses its discretion when it “allows a witness      that inmate conduct, without more, is an insufficient predicate
to define legal terms, especially terms that carry a                for a hostile environment claim.            See, e.g., Maine v.
considerable amount of legal baggage.” Woods v. Lecureux,           Oklahoma Dept. of Corrections, No. 97-6027, 1997 WL
110 F.3d 1215, 1220 (6th Cir. 1997).                                602688, at *2 (10th Cir. 1997) (unpublished opinion) (holding
                                                                    that inmate conduct per se is not attributable to a prison);
  Therefore, a district court should not presume that a jury of     Powell v. Morris, 37 F. Supp. 2d 1011, 1017 (S.D. Ohio 1999)
laypersons is well-versed on the distinct legal meanings of         (noting that correctional employees assume attendant risks,
“sexual harassment” under an agency’s policy and “sexual            including lewd, sexual behavior by inmates). Prisoners, by
harassment” under Title VII. Without a specific instruction         definition, have breached prevailing societal norms in
that policy liability does not equal statutory liability, juries    fundamentally corrosive ways. By choosing to work in a
might improperly and prematurely presume guilt. While the           prison, corrections personnel have acknowledged and
district court here did not provide a specific instruction on the   accepted the probability that they will face inappropriate and
distinctions between policy and statutory liability, the district   socially deviant behavior. See Powell, 37 F. Supp. 2d at 1017
court did immediately instruct the jury to refrain from             (“[A]nyone who works at a prison . . . must expect some off-
prematurely evaluating the evidence, or presuming guilt if it       color interactions. . . . It is absurd to expect that a prison can
found that Slayton established “harassment.” It further             actually stop all obscene comments and conduct from its
ordered the jury to await its precise liability instructions